Title: To James Madison from Alexander Fowler, 25 September 1801
From: Fowler, Alexander
To: Madison, James


Sir,
Fowlers Glenn, near Pittsburgh, 25h. September 1801.
I have the honor to acknowledge the receipt of your Letter of the 19th. of April, for which I thank you, and I am obliged to you for the good opinion you entertain of my integrity and Independence. Electioneering Squabbles constantly creates not only animosities but misrepresentations, and it gives me pain, to find that our animosities here should have caused my name to be brought before our Executive, in so unfavorable and deformed a point of view. I take the liberty Sir, to trouble you with a short detail of this bussiness, in order if possible to wipe away the unmerited and wicked asperssions.
Since the 4h. of March, a period when our political struggles terminated, altho ill-treated by the Fedralists (as they are foolishly called) I promoted all in my power conciliatory measures; and I was happy to find that my feelings accorded with that moderation adopted by administration. Forgiveness is surely a virtue that enobles human nature, altho I am sorry to say that Judge Brackenridge is not endowed with it: With this eccentric man there is no forgiveness—no time allowed for amendment. He has ever appeard to me to be a mere political Gladiator, and cannot live but in a Blaze.
Notwithstanding Sir, that I bore the brunt of abuse, and the grape-shot of Scurrillity, for Six months, the end being gained, I curbed resentment, and wished to forget and forgive; and I was happy to find that my old friends—who were to a Man my opponents, vizt. the Nevills, Wilkin’s &c. &c.—appeared to act from similar motives; and I have the pleasure of announcing to you Sir, (notwithstanding what may be advanced from another quarter) that I have not heared a single murmer from any man in this Country against our present administration. No doubt Ross and Addison, and perhaps a few others, may occassionally suffer internal Twangs, but their present deportment is commendable.
On the 4h. of July last, about Forty respectable Citizens of the Borough of Pittsburgh and its vicinity, all republicans, with whom I had uniformly acted (Three or four excepted) ordered a Dinner at a Mr. Reeds, about Three miles from the Borough, to which I was invited. I attended, and was chosen to preside with Doctor Andrew Richardson, a Gentleman much esteemed here, and of amiable manners. Never was a Company more unanimous in sentiment, nor was there ever an afternoon spent with more Glee, good fellowship, and harmony. Mr Brackenridge presided at a dinner on Grants-Hill about a mile from the Town, where about the like number of Citizens were convened. Whether our happiness begat the Judges enmity I cannot say; but our Toasts &c. on that day were not allowed to appear in the Tree of Liberty, a Paper which it is presumed he conducts, and which we had been all instrumental in establishing. This gave great umbrage to the whole Company, and was warmly resented, upon which they were handed to Scull who gave them a place in the Pittsburgh Gazette, hitherto esteemed the Fedral Press. Whether this days procedure, by a Republican meeting to celebrate the anniversary of our Independence, betokens a direlection of principle, or savours of Toryisim or Republicanisim, is with submission left for you and my other friends to determine. Here Mr. Israel the Editor of the Tree pours out against myself and friends, the most unhear’d of calumney and falshood; but no explanation or reply is admitted—time must be given for falshood to circulate and prejudice to ripen.
Surely this is a Tyranny never before practised in any free Government, and is as novel as unjustifyable. Myself and friends are to be denounced, turncoats and Tories, and not permitted to say a syllable in our justification. This was the cause of the Republicans of this place dividing; and we were obliged to divide, or become Slaves to the greatest of all Tyrannies: and two Republican tickets were thereupon formed for the ensuing Election. But had no misunderstanding taken place, on account of our toasts not finding a place in the tree of Liberty, (a Paper which we established) what is there extrordinary in this procedure? Was it to be supposed, that in so large a district as this, inhabited by Men from all Countries, with a variety of habits and prejudices, that any one character could be fixed upon, that would please all? No. Even to Mr. Gallatin there was always an opposition; but that opposition was constantly from the fedral side of the question altogether; and sprang from a corrupt source: They wished to get rid of Mr. Gallatin on account of his uncommon talents, for which we constantly gave him our suffrages. This Gentleman, and these talents being removed from this Country, we are left, in a manner more upon a level, and if the people get an honest man, with moderate abilities, it is all they can expect, and all they look for. In place of virtue and talents, they are now in search of virtue and integrity; and they surely have a right to make a choice. This has produced our present animosity—I know of no difference of principle; We differ about men and not measures: but it being supposed that the federalists will support the ticket in which my name is introducd, allows more latitude for Calumniating me; altho had they countenanced the ticket promoted by Mr. Brackenridge all would have been well, and the executive would not have been troubled with a Syllable on the subject.
I can with truth assure you Sir, that I had no hand whatever in promoting this ticket, it was done by Sherriff Jones and about Thirty or forty of his friends all strong Republicans. I never stirred a foot in the bussiness, being daily employed on my little Farm, which keeps me too busy, now in the Evening of my life, to keep all square; nor did I even know of the circumstance, untill the Sherriff forwarded me by a Courier, the Ticket I have now taken the liberty to enclose you. But it was full time for me to discountenance, and declare my sentiments, respecting the procedure of the Township-meetings, when it was proposed that I should sanction a falsity, and certify an untruth under my signature to blindfold my honest neighbours. Altho there were really no Township meetings regularly convened, at least very few, yet in Pitt Township where I reside, I was importuned to certify that Tom Stokes, and John Stiles, were nominated by the Township, to attend the general meeting in Pittsburgh, which Tom and John were selected by Intrigue, and had their lesson to vote for certain characters to form a ticket, without either the knowledge or concurrence of the people. I have bore too long Sir the character of an Honest man; as well as a plain dealer in politics, to become now in the Evening of my life a Jugler to gratify Judge Brackenridge or any other man; and I hope the rancour and enmity of this old friend of mine (for all is done by him or by his means) who has been long my secret enemy, will not produce the wicked effect intended.
I have enclosed you Sir, all the documents, which it is in my power to collect to throw light on my conduct, and that of my friends, therefore my political Sins are all before you.
I hope they will not appear of that magnitude as to be considered unpardonable; and I flatter myself that I may still hope for the countenance of administration, when any thing offers that may suit me, and for which I may be consider’d competent. I have the Honor to be, with due respect, Sir, Your most Obedient humble Servant
A: Fowler.
I refer you Sir to Hoare Browse Trist Esqr. for Papers I have enclosed, to shew my conduct and the toasts given on the 4h. of July last. I hope they may be communicated to Mr Gallatin.
AF.
 

   RC and enclosure (NHi: Gallatin Papers). For surviving enclosure, see n. 10.


   JM’s letter was dated 20 Apr. 1801. Fowler, a former British army officer and an occasional correspondent of JM’s, had written on 19 Feb. requesting an appointment as quartermaster or revenue inspector (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:468–70). JM replied: “Having always been very favorably impressed with respect both to the integrity of your principles and the independance of your character,… it would give me real pleasure to see you enabled to serve the public.” JM explained that being kept from Washington by “peculiar circumstances & by sickness” he could offer Fowler nothing at that time, but he promised that Fowler’s “readiness to be brought into public service shall be communicated where it ought to be known” (JM to Fowler, 20 Apr. 1802 [owned by Joseph Rubinfine, West Palm Beach, Fla., 1992]).


   Author and lawyer Hugh Henry Brackenridge, JM’s college friend and a prominent Republican in western Pennsylvania, was named a justice of the Pennsylvania Supreme Court in 1799.



   On John Neville and John Wilkins, Jr., see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:470–71 nn. 4, 5.


   James Ross, a Federalist, replaced Gallatin as U.S. senator in 1794 and served in the post until 1803. Alexander Addison, also a Federalist, was the presiding judge of the fifth judicial court district; his partisan behavior on the bench led to his impeachment in 1803 (Russell J. Ferguson, Early Western Pennsylvania Politics [Pittsburgh, 1938], p. 115).


   Col. Robert Reed’s home was the scene of several Republican gatherings in this period (ibid., pp. 189, 191, 192).


   In spite of his having been party secretary in 1799, by the 1802 election conservative Dr. Andrew Richardson had been drummed out of the mainstream Republican organization for his nondemocratic principles (ibid., pp. 173–74; Donald Roy Hillstrom, Jr., “Pittsburgh Politics, 1798–1808: People, Parties, and Issues” [M.A. thesis, ViU, 1974], pp. 28, 45, 50).


   John Scull was the editor of the Federalist Pittsburgh Gazette (see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:470 n. 3).


   Jewish printer John Israel had been brought to Pittsburgh by Hugh Henry Brackenridge in 1800 to publish the Tree of Liberty in opposition to Scull’s paper. He was the recipient of much patronage support from the Republicans and many anti-Semitic attacks from the Gazette (Carl E. Prince, “John Israel: Printer and Politician on the Pennsylvania Frontier, 1798–1805,” Pa. Magazine of History and Biography, 91 [1967]: 47–50).


   Sheriff Ephraim Jones had been elected to the post in a disputed 1798 election that was finally decided by Gov. Thomas Mifflin. Jones and Andrew Richardson were candidates of both the Federalists and the splinter-group Democratic-Republicans in the 1802 assembly election (History of Allegheny County, Pennsylvania [2 pts.; Chicago, 1889], pt. 1, pp. 224–30; Hillstrom, “Pittsburgh Politics,” p. 50).


   Fowler enclosed a printed handbill announcing the results of a “Republican Meeting” at Mercer’s Tavern 19 Aug. This caucus recommended Fowler for Congress, Dr. Andrew Richardson for the state Senate, George Robinson, William Plumer, and Samuel Findley for the lower house, and Jeremiah Sturgeon as commissioner. The circular noted that a rival ticket had been formed during the June court session “by a few men, assuming to themselves powers unknown, and repugnant to the principles of our government, and highly derogatory to the dignity of Free men,” and pledged to give that ticket “every constitutional opposition.”


   Hore Browse Trist was the son of JM’s longtime acquaintance Elizabeth House Trist (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 2:92 n. 8, 4:251 n. 28).


   On the same day that he wrote JM, Fowler sent a nearly identical letter to Albert Gallatin (reproduced in Papers of Gallatin [microfilm ed.], reel 5).

